PER CURIAM.
The appellant was charged with armed robbery of an automobile and certain jewelry. He was duly convicted. He complains that he did not have a firearm when the jewelry was taken from the victim and therefore he should not receive a minimum-mandatory three-year-sentence. This may be correct as to the jewelry, but he had a firearm when the victim’s automobile was taken. This was part of the charge of armed robbery contained in the information.
The defendant had two defense counsel. The trial court refused to permit a witness to be examined on recross by a second attorney.
We find no error in either instance and affirm. Jacobs v. State, 396 So.2d 713 (Fla.1981); Baggett v. State, 424 So.2d 99 (Fla. 1st DCA 1982).
Affirmed.